DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021, has been entered.
 	Claims 3, 6, 10, 12, 13, and 15 are canceled.
	Claims 1, 2, 4, 5, 7-9, 11, 14, and 16-22 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 7-9, 11, 14, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The limitation that the cell-containing suspension containing the second batch of the anaerobic bacterial cells (as recited in independent claims 1, 18, 21, and 22) or the cell-containing suspension containing the anaerobic bacterial cells (as recited in independent claim 16) has a cell concentration of ‘18.5 g/L or more’ is not fully supported by the specification as filed.  Table 13 on page 79 of the specification discloses harvested cell concentrations of 1, 5, 10, and 18.5 g/L.  These cell concentrations are also disclosed in Example 17 of the specification at paragraph [00273] on page 80.  There is no support for a harvested cell concentration of greater than 18.5 g/L (e.g., 20 g/L) as encompassed by the range ‘18.5 g/L or more’ recited in the claims.  Therefore, the limitation of the cell-containing suspension having a cell concentration of ‘18.5 g/L or more’ is considered new matter.
Additionally, the limitation of adjusting a pH of the cell-containing suspension to a pH of ‘7.5 or more’ (as recited in independent claims 1, 16, 18, 21, and 22) is not fully supported by the specification as filed.  Table 10 of Example 14 (see pages 76-77) lists the pH of the cell homogenate prior to microfluidization.  The sample pH values of the samples were: pH 3.5-5, pH 5-7.5, pH 7.6-10, and pH 8.  The highest pH used was a pH of 10, and thus there is no support for a pH greater than 10 as encompassed by the range ‘7.5 or more’ as recited in the claims.  Therefore, the adjusting pH to a pH of ‘7.5 or more’ is considered new matter.
Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.


Notice Re:  Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 7-9, 11, 14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 2016/0338380. Listed on IDS filed 12/23/20) in view of Gaddy (US 6,136,577. Listed on IDS filed 12/23/20), Fencl (US 4,007,088. Previously cited), and Hauser (US 2012/0263736. Previously cited).
Simpson discloses a method for producing an animal feed comprising culturing a microorganism in the presence of a gaseous substrate to form microbial biomass, and producing animal feed from the microbial biomass (page 1, paragraph [0009]).  The microbial biomass is produced from the fermentation of gaseous substrates is particularly a suitable source of single cell protein (SCP) for use in animal feed (page 1, paragraph [0011]; paragraph [0001] for the full name corresponding to the abbreviation).  Thus the method of Simpson reads on a method of producing a protein-rich nutrient supplement (the SCP for use in animal feed) from a fermentation process.
The microorganism is typically a bacterium (page 1, paragraph [0013]), and may be classified as an anaerobe (page 2, paragraph [0019]).  Table 1 shows a list of preferred embodiments of the anaerobes (page 2, paragraph [0021]), which are all anaerobic bacteria (e.g. Clostridium ljungdahlii recognized in paragraph [0064] of the instant specification as anaerobic bacteria).  Typically, the culture is performed in a bioreactor, wherein the term “bioreactor” includes a culture/fermentation device consisting of one or more vessels, towers, or piping arrangements, and wherein the term “culture” is used interchangeably with the term “fermentation” (page 4, paragraph [0046]).  Further still, the culture is generally maintained in an aqueous culture medium that contains nutrients, vitamins, and/or minerals sufficient to permit growth of the microorganism, preferably wherein the aqueous culture medium is an anaerobic microbial culture medium (page 4, paragraph [0047]).  Therefore, when the microorganism is anaerobic bacteria (e.g. C. ljungdahlii), the method of Simpson comprises a first step of fermenting a gaseous substrate with an anaerobic bacteria in a fermentation vessel (the culture/fermentation device) containing a culture medium, which is the first step of instant claims 1, 21, and 22 and reads on the first step of instant claim 16.


Simpson differs from instant claim 1 in that Simpson does not expressly disclose that the separated microbial cells (‘the cell-containing suspension containing the second batch of the anerobic bacterial cells’) has a cell concentration of 18.5 g/L or more, nor does Simpson disclose the following steps after separation of the microbial cells from the broth:
	adjusting a pH of the cell-containing suspension containing the second batch of the anaerobic cells (the separated microbial cells) to a pH of 7.5 or more;
	rupturing cell membranes of the second batch of anaerobic bacterial cells within the cell-containing suspension to generate a homogenate, wherein the rupturing of the cell membranes is accomplished by one or more rupturing devices selected from the group consisting of a microfluidic device, a sonication device, an ultrasonic device, a French press, and combinations thereof;
	fractionating the homogenate into a first protein-containing portion and a protein-containing cell debris portion using a first fractionator; and
	obtaining the first protein-containing portion, wherein the protein-rich nutrient supplement is processed and produced from a portion selected from the group consisting of the first protein-containing portion, the protein-containing debris portion, and combinations thereof;
wherein the protein-rich nutrient supplement has a protein content of 40% to 95%.

	Similarly, Simpson differs from instant claim 16 in that Simpson does not expressly disclose that the separated microbial cells (the ‘cell-containing suspension containing anaerobic bacterial cells at a second concentration’) has a cell concentration of 18.5 g/L or more, nor does Simpson disclose the following steps after separation of the microbial cells from the broth:

	delivering the cell-containing suspension from the cell-containing holding tank at a delivery rate to a rupturing device, wherein the rupturing device is selected from the group consisting of a microfluidic device, a sonication device, an ultrasonic device, a French press, and combinations thereof, wherein a pH of the cell-containing suspension from the cell-containing holding tank is adjusted to a pH of 7.5 or more prior to rupturing;
rupturing cell membranes of the anaerobic bacterial cells using the rupturing device to generate a homogenate; and
	fractionating the homogenate into a first protein-containing portion and a protein-containing cell debris portion using one or more fractionators, wherein the protein-rich nutrient supplement is processed and produced from a portion selected from the group consisting of the first protein-containing portion, the protein-containing debris portion, and combinations thereof,
wherein the protein-rich nutrient supplement has a protein content of 40% to 95%.

	Similarly, Simpson differs from instant claim 18 in that Simpson does not expressly disclose that the separated microbial cells (the ‘cell-containing suspension containing a second batch of bacterial cells at a second concentration’) has a cell concentration of 18.5 g/L or more, nor does Simpson disclose the following steps after separation of the microbial cells from the broth:
adjusting a pH of the cell-containing suspension containing the second batch of the anaerobic bacterial cells (the separated microbial cells) to a pH of 7.5 or more; 

	fractionating the homogenate into a first protein-containing portion and a protein-containing cell debris portion using a first fractionator; 
	obtaining the first protein-containing portion;
	wherein the first protein-containing portion has a protein content that is between 10% to 95%, 
wherein the protein-rich nutrient supplement is processed and produced from a portion selected from the group consisting of the first protein-containing portion, the protein-containing debris portion, and combinations thereof, and
wherein the protein-rich nutrient supplement has a protein content of 40% to 95%.

Regarding the cell concentration of the separated microbial cells:
Gaddy discloses a method for converting waste gases into useful products by fermentation of the waste gases in a bioreactor by anaerobic bacteria into various products, such as single cell protein (SCP) (abstract; column 2, lines 22-27 and 36-41).  Examples of the anaerobic bacteria include Clostridium ljungdahlii PETC (column 3, lines 30-38).  In Example 7, single cell protein (SCP) is produced from coke oven waste gas, applying procedures of Example 4 of culturing Clostridium ljungdahlii in a continuous stirred tank reactor with cell recycle (column 15, lines 40-45; column 14, lines 20-50 concerning Example 4).  The cell concentration 
Before the effective filing date of the claimed invention, the selection of cell concentration at which the anaerobic bacterial cells are separated from the broth (by filtration) when practicing the method of Simpson would have been a routine matter of optimization on the part of the person of ordinary skill in the art, since the skilled artisan would have recognized that the cell concentration would have affected the amount of single cell protein obtained since the anaerobic bacterial cells are responsible for the fermentation of the gaseous substrate into the single cell protein.  The greater the cell concentration, the greater the amount of single cell protein that would have been expected, wherein the single cell protein is the desired product in Simpson for use as animal feed (paragraphs [0009] and [0011]).  Therefore, the cell concentration is a results-effective parameter that affects the amount of the desired single cell protein that is produced.  Additionally, it would have been obvious to the person of ordinary skill in the art to have separated the anaerobic bacterial cells by filtration from a broth comprising a cell concentration of 13.6 g/L when practicing the method of Simpson since Gaddy discloses harvesting the cells of the anaerobe Clostridium ljungdahlii (which is an example of the anaerobe used in Simpson; see Table 1 of Simpson) for a culture comprising the cells at a concentration of 13.6 g/L for an example which is comparable to the method of Simpson – like Simpson, the example of Gaddy (Example 7) is directed to producing single cell protein by fermenting a gaseous substrate with an anaerobic bacteria (C. ljungdahlii).  In separating the anaerobic bacterial cells by filtration, the microbial cells become more concentrated and thus would have had a concentration greater than 13.6 g/L.  It would have been obvious that this concentration falls in the range of ‘18.5 g/L or more’ since the filtration would have concentrated the cells to a 

Regarding the steps after the separation of the microbial cells:
	Simpson discloses that their method may comprise additional steps, such as a step of reducing the nucleic acid content of the microbial biomass, and centrifuging the microbial biomass (page 1, paragraph [0010]).  These additional steps can be separation, processing, or treatment steps (page 5, paragraph [0056]).
	Fencl discusses the background of their invention, which is the use of the protein of single-cell microorganisms, i.e. single cell protein, for human nutrition, wherein examples of single-cell microorganisms include yeasts, bacteria, and algae (column 1, lines 14-18).  The use of microorganisms as the source of proteins in nutrition is accompanied by some difficulties such as the lowered digestibility due to cell walls and the high content of nucleic acids which are deleterious to the human organism (column 1, lines 36-41).  Therefore, the invention of Fencl relates to a manufacturing process of native microbial protein with a low content of nucleic acids, the products being useful as food or feed (column 2, lines 19-21).  
The process of Fencl comprises disrupting single-cell microorganisms by forming a suspension of such microorganisms in an alkaline environment at pH 9-14 at a temperature between 0°C and 40°C (column 2, lines 22-27; claim 1 of Fencl).  When discussing the disruption, Fencl states “The disruption (e.g. in glass-bead mills) is accelerated by the addition of alkaline substances (pH 9-14, preferably pH 9-9.5)” (column 2, lines 45-47).  The disruption of the microbial cells forms a homogenate having disrupted cells and nuclease (claim 1 of Fencl).  
	After the disruption of the microbial cells, but prior to precipitation of the protein, it is possible to improve the degradation of the ribonucleic acid by heating the nuclease together with the protein to 50-60°C for 20 minutes to 2.5 hours and precipitating the protein of the cell walls by acidification (column 2, lines 30-36; see step b of claim 1 of Fencl; column 2, lines 28-29 teaches precipitating the cell walls at pH 2-7 by acidification).  Cell walls are removed before or after the degradation of the ribonucleic acid, wherein such cell wall removal is accomplished by centrifugation or filtration (column 3, lines 26-29).  Then, the protein dissolved in the supernatant or filtrate is precipitated by adjusting the pH value to the isoelectric point (column 3, lines 29-32). The cell wall removal by centrifugation or filtration reads on fractionating the homogenate into a first protein-containing portion (the protein which is dissolved in the supernatant or filtrate; see column 3, lines 29-31) and a protein-containing cell debris portion (the cell walls that are removed) using a first fractionator (device for centrifugation or device for filtration, reading on ‘centrifugation device’ and ‘filtration device’ embodiments for the ‘first fractionator’ of instant claim 9).
Also, Fencl teaches additional steps of precipitating the protein that is dissolved in the supernatant or filtrate (reading on ‘first protein-containing portion’) by adjusting the pH value to the isoelectric point, which can also be accomplished by the addition of enzymatical preparations, and then separating the protein precipitate from the liquid phase either by filtration or on the basis of the different specific weights (column 3, lines 29-40).  Components of the lipoid character can be extracted from the protein concentrate with alcohol (column 3, lines 48-52), and after the extraction step, the protein concentrate is dried, with the dried protein 
	Before the effective filing date of the claimed invention, it would have been obvious to have applied the steps of reducing the nucleic acid content of microbial protein and obtaining a protein concentrate of Fencl to the method of Simpson in which anaerobic bacteria (e.g. C. ljungdahlii) is used.  In particular, applying these steps of Fencl to the method of Simpson comprises:  after separating the anaerobic bacteria cells from the fermentation broth in the method of Simpson, disrupting the anaerobic bacteria cells in an alkaline environment of pH 9-14 to form a homogenate having disrupted cells and nuclease, removing the cell walls (reading on ‘protein-containing cell debris portion’) by centrifugation or filtration (reading on ‘fractionating the homogenate’) to obtain the removed cell walls (reading on ‘protein-containing cell debris portion’) and protein dissolved in the supernatant or filtrate (reading on ‘first protein-containing portion’), and further processing of that protein to obtain a protein concentrate (reading on ‘wherein the protein-rich nutrient supplement is processed and produced from a portion…’).  One of ordinary skill in the art would have been motivated to do this because Simpson discloses that their method may comprise additional steps, including a step of reducing the nucleic acid content of the microbial biomass, and centrifuging the microbial biomass (page 1, paragraph [0010]) – Fencl is drawn to such steps - and because Fencl teaches that the 
	Regarding disrupting the anaerobic bacteria cells in an alkaline environment of pH 9-14, it would have been prima facie obvious to have added the alkaline substance (thus adjusting the pH of the cell-containing suspension (the separated microbial cells) to pH 9-14) before the cell disruption is performed since its addition at that point in time still would be expected to accelerate the cell disruption according to Fencl (column 2, lines 45-47).  Adding the alkaline substance before the disruption would have provided the alkaline environment of pH 9-14 which Fencl teaches for the acceleration of the disruption (column 2, lines 22-27 and 45-47).  Since pH 9-14 falls in the range of a ‘pH of 7.5 or more,’ then the pH adjusting limitation of the instant claims is rendered obvious.
Regarding the disruption of the cellular material, Fencl does not disclose that the rupturing device is one or more rupturing devices selected from the group consisting of a microfluidic device, a sonication device, an ultrasonic device, a French press, and combinations thereof, as instantly claimed.  Instead, Fencl teaches “The disruption (e.g. in glass bead mills) is 
	However, Hauser discusses releasing microbial DNA from any microorganism, including bacteria.  See page 8, paragraph [0079].  As an example, Hauser discloses the use of a microfluidic device for lysis of bacterial cells in a sample.  Also, Hauser states that additional methods for bacterial lysis in a biological sample are known in the art and include without limitation: alkaline lysis, lysozyme treatment, physical disruption (e.g., French press), or combination thereof.
	Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to substitute the mechanical cell disruption device (e.g. glass bead mills) with a microfluidic device and/or a French press for the cellular material disruption step of the method rendered obvious by Simpson in view of Gaddy and Fencl, for the predictable result of disrupting the bacterial cells.  It would have been a matter of simple substitution of one known mechanical cell disruption device (glass bead mills) for another (microfluidic device and/or French press) for the predictable result of disrupting the bacterial cells.  There would have been a reasonable expectation of disrupting the bacterial cells by substituting the mechanical cell disruption device with a microfluidic device and/or a French press since each of these devices are known to lyse bacterial cells, as demonstrated by Hauser, and the combination of alkaline lysis and physical disruption (French press, microfluidic device) has been recognized by Hauser for bacterial lysis.
	Regarding the protein content of the resulting protein-rich nutrient supplement, Simpson teaches that the microbial biomass generally contains a large fraction of protein, such as more than 50%, more than 60%, more than 70%, or more than 80% protein by weight (paragraph 
Therefore, Simpson in view of Gaddy, Fencl, and Hauser renders obvious instant claims 1, 2,  7 (the alkaline substance added before the cell disruption reads on a ‘pH-adjusting agent’), 8 (the alkaline substance added before the cell disruption, and thus before the fractionating step, reads on a ‘pH-adjusting agent’), 9 (‘centrifugation device’ or ‘filtration device’ would have been used for cell wall removal by centrifugation or filtration according to column 3, lines 28-29 of Fencl), 18, and 19 are rendered obvious.
	
Clostridium ljungdahlii; paragraph [0029]) produce ethanol and acetate (or acetic acid) as main fermentation products (page 3, paragraph [0030]).  Therefore, the cell-free permeate of Simpson (page 5, paragraph [0055]) comprises at least ethanol and acetate (or acetic acid) as the fermentation products.  As such, Simpson in view of Gaddy, Fencl, and Hauser renders obvious instant claim 5.
	Regarding instant claims 21 and 22 and their corresponding dependent claims 11 and 14, as discussed above, Fencl teaches additional steps of precipitating the protein that is dissolved in the supernatant or filtrate (reading on ‘first protein-containing portion’) by adjusting the pH value to the isoelectric point, which can also be accomplished by the addition of enzymatically preparations, and then separating the protein precipitate from the liquid phase either by filtration or on the basis of the different specific weights (column 3, lines 29-40).  The step of separating the protein precipitate from the liquid phase by filtration reads on delivering the first protein-containing portion (the protein that is dissolved in the supernatant or filtrate) to a second fractionator (the filtration device), fractionating the first protein-containing portion into a second protein-containing portion (the protein precipitate) using the second fractionator, and collecting the second protein-containing portion.  Therefore, in performing the method of Simpson in view of Gaddy, Fencl, and Hauser, then instant claim 21 and its dependent claim 11 (‘filtration device’) are rendered obvious.  Regarding instant claim 22 and its dependent claim 14, it would have been prima facie obvious to repeat the filtration specifically by performing a filtration of the protein precipitate (reading on a ‘second protein-containing portion’) for a second time, since 
	Regarding instant claim 16 and 17, the method of Simpson in view of Gaddy, Fencl, and Hauser differs from the claimed invention in that they do not expressly disclose that before the disruption of the microbial cells separated from the fermentation broth (reading on the claimed ‘cell-containing suspension’), the separated microbial cells are held in a cell-containing holding tank and then the separated microbial cells are delivered from the cell-containing holding tank at a delivery rate to the rupturing device (microfluidic device and/or French press).  However, as discussed above with respect to the adjusting pH claimed limitation, Fencl teaches that the cell disruption is accelerated by the addition of alkaline substances (pH 9-14) (column 2, lines 45-47).  As discussed above, it would have been prima facie obvious to have added the alkaline substance before the cell disruption is performed since its addition at that point in time still would be expected to accelerate the cell disruption.  In order to do this, it would have been obvious to provide the separated microbial cells (‘cell-containing suspension’) in a cell-containing holding tank for pretreatment with the alkaline substance reading on a ‘pH-adjusting agent’ of instant claim 17 since the cell-containing holding tank would have permitted the mixing of the microbial cells with the alkaline substance.  Furthermore, it would have been obvious to then deliver this mixture to the microfluidic device and/or French press (reading on ‘rupturing device’) since it would have permitted incubation before the cellular disruption step.  Therefore, Simpson in view of Gaddy, Fencl, and Hauser renders obvious instant claims 16 and 17 (‘pH-adjusting agents’).
	Regarding instant claim 20, as discussed above, parent instant claims 18 and 19 are rendered obvious.  Simpson teaches that the gaseous substrate comprises one or more of carbon 
	A holding of obviousness is clearly required.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson, Gaddy, Fencl, and Hauser as applied to claims 1, 2, 5, 7-9, 11, 14, and 16-22 above, and further in view of Johannessen (US 2003/0138878. Previously cited).
As discussed above, Simpson in view of Gaddy, Fencl, and Hauser renders obvious claims 1, 2, 5, 7-9, 11, 14, and 16-22.  The references differ from claim 4 in that they do not expressly disclose that the separation of the microbial cells from the fermentation broth (reading on separation of the fermentation liquid broth containing the anaerobic bacterial cells into the cell-free permeate solution and the cell-containing suspension) is by ultrafiltration.  Instead, Simpson teaches that this separation is by filtration (page 5, paragraph [0055]).
Johannessen is directed to treatment of single-cell protein material (page 1, paragraphs [0009]-[0012]).  The single-cell protein materials obtained from a continuous fermentation process will be subjected to centrifugation and filtration, e.g. ultrafiltration, processes to remove most of the water present and to form an aqueous paste or slurry prior to homogenization (page 3, paragraph [0035]).
Before the effective filing date of the claimed invention, it would have been obvious to have substituted the filtration for separating the microbial cells from the fermentation broth with ultrafiltration when performing the method rendered obvious by Simpson in view Gaddy, Fencl, and Hauser for the predictable result of obtaining the separated microbial cells.  It would have been a simple matter of substitution of one form of filtration with another which is recognized 
A holding of obviousness is clearly required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 7-9, 11, 14, and 16-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/416,127 in view of Hauser (US 2012/0263736. Previously cited), Simpson (US 2016/0338380. Listed on IDS filed 12/23/20), and Johannessen (US 2003/0138878. Previously cited). 
Independent claims 1 and 11 of `127 are comparable to the instant claims.  Claims 1 and 11 of `127 differ from the instant claims in that claims 1 and 11 of `127 do not recite that (a) the step of separating the fermentation liquid broth is such that the resulting cell-containing suspension has a cell concentration that is greater than that of the fermentation liquid broth, and that the cell concentration of the cell-containing suspension is 18.5 g/L or more; (b) the second pH (to which the pH is adjusted) is 7.5 or more; (c) the rupturing is accomplished by one or more 
Regarding difference (a), it would have been obvious to the person of ordinary skill in the art that the separation of the fermentation liquid broth of the claims of `127 results in a cell-containing suspension having a cell concentration greater than the concentration of the fermentation liquid broth since the step of separation reduces the volume of the cell-containing portion, thereby increasing the number of cells per volume, i.e. the cell concentration.  Moreover, the selection of cell concentration at which the fermentation liquid broth is separated of the claims of `127 would have been a routine matter of optimization on the part of the person of ordinary skill in the art, since the skilled artisan would have recognized that the cell concentration would have affected the amount of protein purified from the anaerobic bacteria cells.  The greater the cell concentration, the greater the amount of recovered protein that have been expected.  Therefore, the cell concentration is a results-effective parameter that affects the amount of the desired single cell protein that is produced.  In performing routine optimization of the cell concentration of the fermentation liquid broth, then the cell concentration of the cell-containing suspension separated from the fermentation liquid broth is being optimized.  Therefore, through routine optimization, the claimed cell concentration of 18.5 g/L or more is rendered obvious.
Regarding difference (b), claims 2, 3, and 12 of `127 recite pH ranges that overlap with the claimed pH range of 7.5 or more.  It would have been obvious to have applied the limitations 
Regarding difference (c), Hauser discusses releasing microbial DNA from any microorganism, including bacteria.  See page 8, paragraph [0079].  As an example, Hauser discloses the use of a microfluidic device for lysis of bacterial cells in a sample.  Also, Hauser states that additional methods for bacterial lysis in a biological sample are known in the art and include without limitation: alkaline lysis, lysozyme treatment, physical disruption (e.g., French press), or combination thereof.  It would have been obvious to the person of ordinary skill in the art to use a microfluidic device and/or a French press for rupturing step of the claims of `127 since Hauser teaches that such devices are suitable for lysing bacteria, and thus would have been expected to be suitable for rupturing cell membranes of anaerobic bacteria cells as recited in the claims of `127.  
Regarding difference (d), it is obvious that the additional fractionating step of claim 11 of `127 reads on the processing of the first protein-containing portion to produce a protein-rich nutrient supplement.  Applying the additional fractionating step of claim 11 of `127 to the other claims of `127 reads on the claimed limitation of ‘wherein the protein-rich nutrient supplement is processed and produced from’ a first protein-containing portion.  Regarding the protein content of the recovered protein-containing product of the claims of `127, Simpson discloses a method for producing an animal feed comprising culturing a microorganism in the presence of a gaseous substrate to form microbial biomass, and producing animal feed from the microbial biomass (page 1, paragraph [0009]).  The microbial biomass is produced from the fermentation of gaseous substrates is particularly a suitable source of single cell protein (SCP) for use in animal 
As such, the claims of `127 in view of Hauser and Simpson read on instant claims 1, 2, 7 (pH-adjusting agents recited in claims 1, 4, 5, 11, 12, and 13 of `127 in a step prior to the rupturing step), 8, 18, 19, 21 (claim 11 of `127), and 22 (prima facie obvious to repeat the fractionation several times for purification of the protein-containing portion).

Regarding instant claim 5, the claims of `127 in view of Hauser and Simpson differ from instant claim 5 in that they do not recite that the cell-free permeate solution comprises one or more fermentation product selected from the group consisting of ethanol, butanol, acetic acid, butyric acid, and combinations thereof.  However, for their method of producing an animal feed as a suitable source of single cell protein (paragraphs [0009] and [0011]), Simpson teaches that the examples of the anaerobic bacteria all produce acetate (or acetic acid) as a product of anaerobic respiration (page 2, paragraph [0022]; Table 1 on page 2), and the species that are Clostridium ljungdahlii; paragraph [0029]) produce ethanol and acetate (or acetic acid) as main fermentation products (page 3, paragraph [0030]).  It would have been obvious to have used such anaerobic bacteria in practicing the method of the claims of `127 in view of Hauser and Simpson since they are suitable for obtaining protein.  In doing so, then the cell-free permeate solution would have comprised of acetic acid; thus the claims of `127 in view of Hauser and Simpson read on instant claim 5.
Regarding instant claim 16 and its dependent claim 17, claim 7 of `127 in view of Hauser and Simpson read on instant claim 16 and thus read on instant claim 17 (pH-adjusting agents).
Regarding instant claim 20, the claims of `127 in view of Hauser and Simpson differ from instant claim 20 in that they do not recite that the bacterial cells are obtained from fermentation of a substrate (necessarily must be solid, liquid or gaseous) comprising carbohydrates, carboxylic acids, methanol, methane, carbon monoxide, carbon dioxide, hydrogen, syngas, or combinations thereof.  However, for their method of producing an animal feed as a suitable source of single cell protein, wherein the method comprises culturing a microorganism in the presence of a gaseous substrate to form microbial biomass (paragraphs [0009] and [0011]), Simpson teaches that the gaseous substrate comprises one or more of carbon monoxide, carbon dioxide, and hydrogen (page 1, paragraph [0009]).  Simpson teaches anaerobic bacteria as the microorganism (paragraphs [0019] and [0021]).  Given that Simpson is directed to a method comparable to the claims of `127 in that they are drawn to fermenting a gaseous substrate with an anaerobic bacteria to produce a protein-containing product, it would have been obvious that the gaseous substrates of Simpson (carbon monoxide, carbon dioxide, and hydrogen) are suitable gaseous substrates for the practice of the claims of `127 in view of Hauser and Simpson, thereby reading on instant claim 20.

Regarding instant claims 4,  9, 11, and 14, the claims of `127 in view of Hauser and Simpson differ from instant claim 4 in that they do not recite that the separation is by ultrafiltration.  However, Johannessen is directed to treatment of single-cell protein material (page 1, paragraphs [0009]-[0012]).  The single-cell protein materials obtained from a continuous fermentation process will be subjected to centrifugation and filtration, e.g. ultrafiltration, processes to remove most of the water present and to form an aqueous paste or slurry prior to homogenization (page 3, paragraph [0035]).  It would have been obvious to have performed the separation of the claims of `127 in view of Hauser and Simpson with ultrafiltration for the predictable result of separating the fermentation liquid broth into a cell-free permeate solution and a cell-containing suspension.  There would have been a reasonable expectation of performing the separation by ultrafiltration since Johannessen teaches that ultrafiltration is suitable for separating single-cell protein materials (which the fermentation liquid broth is drawn to) from a continuous fermentation process.  Thus the claims of `127 in view of Hauser, Simpson and Johannessen read on instant claim 4.  Likewise, it would have been obvious to have performed the fractionation of the claims of `127 in view of Hauser and Simpson with ultrafiltration for the predictable result of fractionating the homogenate into a protein-containing portion and a protein-containing cell debris portion.  There would have been a reasonable expectation of performing the fractionation by ultrafiltration since Johannessen teaches that ultrafiltration is suitable for separating single-cell protein materials (which the homogenate is drawn to) from a continuous fermentation process.  This signifies that an ‘ultrafiltration device’ (as recited in instant claims 11 and 14) is used for the fractionation.  Thus  in view of Hauser, Simpson, and Johannessen read on instant claims 9, 11, and 14.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, filed September 20, 2021, with respect to the objection of claims 18-20, the rejection under 35 U.S.C. 112(b) of claims 1, 2, 4, 5, 7-9, 11, 14, and 16-22, the rejection under 35 U.S.C. 103 of claims 1, 2, 5, 7-9, 11, 14, and 16-22 as being unpatentable over Simpson in view of Fencl and Hauser, and the rejection under 35 U.S.C. 103 of claim 4 as being unpatentable over Simpson, Fencl, and Hauser in further view of Johannessen, have been fully considered and are persuasive.  The amendment of claim 18 has overcome the claim objection.  The amendment at line 2 of claims 1, 16, 18, 21, and 22 has overcome the rejection under 35 U.S.C. 112(b), as it defines a “protein-rich nutrient supplement” according to its protein content.  The rejections under 35 U.S.C. 103 have been overcome by the amendment of independent claims 1, 16, 18, 21, and 22.  In particular, the references do not expressly disclose the cell concentration of the cell-containing suspension.  Therefore, the claim objection and these rejections have been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of newly cited reference Gaddy, cited as a secondary reference in combination with the previously cited art.  To the extent Applicant’s arguments are directed to the new grounds of rejection, they are unpersuasive.  Applicant asserts that the combination of cited references does not describe or suggest the process as now claimed.  Applicant argues against each of Simpson, Fencl, Hauser, and Johannessen individually.  In response to applicant's arguments against the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that the cell rupturing described by Fencl is completely different than the mechanical cell rupturing.  Though the cell rupturing in Fencl differs from the rupturing in the instant claims in that Fencl does not disclose that the rupturing device is one or more rupturing devices selected from the group recited in the claims, it would have been obvious to have substituted the mechanical cell disruption device of Fencl with any of Hauser for the predictable result of disrupting the bacterial cells.  It is the combination of Fencl and Hauser that renders obvious the rupturing step as recited in the instant claims.
Regarding Hauser, Applicant asserts that it is non-analogous art, and that Hauser does not describe protein-rich nutrient supplement produced from bacterial fermentations.  However, Hauser speaks to the lysis of bacteria which is relevant to the step of disrupting single-cell microorganisms of Fencl (which includes bacteria, see for example claim 3 of Fencl) that is applied to Simpson.

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651